Order of disposition, Family Court, Bronx County (Anne-Marie Jolly, J.), entered on or about September 20, 2012, to the extent it is based upon the finding that respondent mother permanently neglected the subject child, unanimously affirmed, without costs.
Petitioner agency established by clear and convincing evidence that it made diligent efforts to encourage and strengthen the parental relationship, including referring respondent to programs addressing her drug abuse, anger management issues, and parenting skills, and that nevertheless respondent failed to complete any program, visit consistently, or take steps to provide a stable and suitable home for the child (see Matter of Sheila G., 61 NY2d 368 [1984]; Matter of Amilya Jayla S. [Princess Debbie A.], 83 AD3d 582 [1st Dept 2011]; Matter of Arden Jermaine H., 33 AD3d 369 [1st Dept 2006], lv denied 8 NY3d 809 [2007]; Social Services Law § 384-b [3] [g] [i]; [7] [a]).
The court properly denied counsel’s request for an adjournment when respondent, who was fully aware of the scheduled date for continuation of the fact-finding hearing, did not appear. Concur — Sweeny, J.P., Renwick, Feinman and Clark, JJ.